Citation Nr: 1530535	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-48 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Evaluation of hemorrhoids, rated as noncompensable.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the Veteran's representative included the issue of entitlement to an increased rating for gastroesophageal reflux disease (GERD) and hiatal hernia in his June 2015 Informal Hearing Presentation.  However, the Veteran indicated in his December 2010 Substantive Appeal (VA Form 9) that he wished to appeal only the evaluation for hemorrhoids.  During the July 2011 RO formal hearing, the hearing officer confirmed that the evaluation for hemorrhoids was the only issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable rating for hemorrhoids.  Under Diagnostic Code 7336, a 10 percent evaluation is warranted for hemorrhoids, external or internal, that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).  A 20 percent rating is warranted for hemorrhoids, external or internal, manifested by persistent bleeding and with secondary anemia; or with fissures.  Id.

In this case, the evidence of record includes ongoing treatment for hemorrhoids.  The most recent VA examination, in May 2010, revealed no evidence of leakage, fissure, bleeding, or rectal prolapse, and there were no signs of anemia.  The diagnosis was small internal and moderate external hemorrhoids with a mild degree of functional impairment.  The Veteran contests these findings, noting in his December 2010 substantive appeal that his hemorrhoids were bigger than what was reflected in the examination report.  He has further stated that he has some degree of rectal prolapse and bleeding, which was not indicated in the report.  In the June 2015 brief, his representative requested another VA examination, arguing that the medical evidence of record does not reflect the severity of the Veteran's current disability picture.

Consequently, the Board finds that he is entitled to a new VA examination.  See VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from August 2012 and associate them with the claims file (physical or electronic).

2.  The AOJ should then have the Veteran scheduled for a VA examination to determine the current nature and severity of his service-connected hemorrhoids.  

3.  After completing the requested actions, the claim on appeal should again be reviewed on the basis of all the evidence and readjudicated.  If the benefits sought are not fully granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

